DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 1/27/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.  Applicant’s arguments assert that the clamping structure of the primary reference (Vinogradova) indicated as item 11 does not constitute a “component monitoring tool” (pg. 5).  Examiner agrees with this argument, although the assertion that the clamping structure of Vinogradova is not a tool under a broadest reasonable interpretation of the word tool, is not convincing.  Examiner asserts that the clamping structure of Vinogradova that moves from a first position into a second position contacting a corresponding cable, constitutes a tool to some degree.  However, since the claims in question include the more descriptive terms “component monitoring” with respect to “tool”, the Vinogradova clamping structure is not tool for monitoring.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claims 1, 11 or 17, a component monitoring tool in combination with (for each of claims 1, 11 and 17)  lowering the tool toward the component to engage the component with the tool while the vehicle is positioned on the conductor (claim 11), the tool displacing vertically from the first position above the component toward the second position while the vehicle rests on said aerial conductor, the tool in the second position being engaged with the component (claim 1), the tool displacing vertically from the first position above the component toward the second position while the vehicle is landed on the aerial conductor (claim 17).

Summary/Conclusion
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.


/BENJAMIN P LEE/Primary Examiner, Art Unit 3641